The action, based upon a New Jersey decree of divorce granted to defendant by reason of plaintiff’s adultery, is to recover past due installments which the decree directed to be paid for the support of the issue of the marriage and to enforce payment in this State of the accrued installments and to provide for the payment of future installments and to afford plaintiff the remedies provided by sections 1171 and 1172 of the Civil Practice Act. Order denying plaintiff’s motion for summary judgment affirmed, without costs. No opinion. Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ., concur. [See ante, p. 650.]